DETAILED ACTION
Papers filed on 11/24/20 have been received.   
Drawings
The drawings are objected to because in figure 3 the reference labels “NADPSELD” should read –NAPSELD—to agree with the specification at paragraphs 0028, 0030.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 12, it is confusing because “the second header circuit” cannot be included in both the first power control cell and the second power control cell.   The header circuits in the first and the second power control cells are similar, but they should be named differently to avoid confusion.
Claims 13-17 are rejected for incorporating the limitations of claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,020,017 issued to Padhye et al. (hereinafter as “Padhye”).
Regarding claim 1, Padhye teaches a power control system (fig. 2), comprising: a power supply rail (bus 28) configured to receive a power supply voltage signal (VDD); a first header circuit (switch SW1) connected to the power supply rail (bus 28) and having a first output terminal configured to provide a first output voltage signal in a first power domain (POWER 
Regarding claim 8, Padhye teaches the power control system of claim 1, wherein the first power domain (POWER DOMAIN 1 of fig. 2) is configured to supply power to at least a first peripheral circuit (ANALOG CIRCUITRY 24) and the second power domain (POWER DOMAIN 2) is configured to supply power to at least a second peripheral circuit (DIGITAL CIRCUITRY 22).  
Regarding claim 9, Padhye teaches the power control system of claim 8, wherein the first peripheral circuit and the second peripheral circuit include circuits peripheral to a memory array.  (Fig. 1 shows the Digital Circuitry 22 and Analog Circuitry 24 are peripheral to the memory 20).
Regarding claim 10, Padhye teaches the power control system of claim 9, wherein circuits peripheral to the memory array include: word line driver, decoder, and sense amplifier.  (The memory 20 includes word line driver, decoder, and sense amplifier.)
Regarding claim 11, Padhye teaches the power control system of claim 9, wherein the memory array is an SRAM memory array.  (See col. 3, ll. 56-58. An SRAM is a type of RAM.)
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a method, comprising: providing a memory array; providing a first plurality of peripheral circuits connected to the memory array; providing a second plurality of peripheral circuits connected to the memory array; providing a first header circuit having a first output terminal, wherein the first header circuit is connected to a power supply rail and the first output terminal is connected to the first plurality of peripheral circuits; providing a second header circuit having a second output terminal, wherein the second header circuit is connected to the power supply rail and the second output terminal is connected to the second plurality of peripheral circuits; turning off the first header circuit to disconnect the first plurality of peripheral circuits from the power rail in response to a sleep mode command; turning off the second header circuit to disconnect the second plurality of peripheral circuits from the power rail in response to the sleep mode command; turning on the first header circuit to connect the first plurality of peripheral circuits to a first supply voltage in a first power domain in response to a wake-up mode command; and interconnecting the output terminals of the first and second header circuits in response to the wake-up command to supply the first supply voltage to the second plurality of peripheral circuits without turning on the second header circuit.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose power management systems and methods for controlling power supplies to different parts of memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/11/2021

/SON L MAI/Primary Examiner, Art Unit 2827